Judgment modified by striking therefrom the provision for the recovery by plaintiff of costs, and as so modified unanimously affirmed, without costs. Order denying defendants’ motion for a retaxation of costs awarded to plaintiff by disallowance thereof, and for a taxation so as to allow the defendants costs, modified by granting so much of the motion as asked for a disallowance of costs to the plaintiff, and by denying the defendants’ application for an allowance of costs, and as modified affirmed, without costs. No opinion. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.